internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr date date legend taxpayer deferral years individual a dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to elect the provisions of revproc_89_45 1989_2_cb_596 for the deferral years the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process prior to becoming a u s resident taxpayer established and contributed to canadian registered retirement savings plans rrsps no contributions have been made to these plans since taxpayer became a u s resident in addition no distributions have been made by these plans all u s tax returns have been timely filed but without an election under revproc_89_45 to defer u s income_tax on current earnings_of the rrsps taxpayer became aware of revproc_89_45 while reading a newspaper article dealing with its filing_requirements after several unsuccessful attempts to engage the services of a tax professional knowledgeable about revproc_89_45 taxpayer finally engaged in re plr the services of individual a an attorney and certified_public_accountant individual a informed taxpayer of the need to file the election and how to proceed with a request to extend the time for filing the elections for prior years taxpayer’s failure to make the election under revproc_89_45 was not discovered by the irs prior to this request for a ruling sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation revproc_89_45 provides the procedures that a beneficiary of a rrsp must follow to elect to defer u s tax on earnings accrued in the plan during the taxable_year therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to elect the provisions of revproc_89_45 for the deferral years no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the deferral years this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in re plr pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
